UNITED STATES SECURITIES AND EXCHANGE COMMIS SION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the first quarter ended March 31, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 33-29139 TC X CALIBUR, INC. (Exact name of issuer as specified in its charter) Nevada 87-0474017 (State or Other Jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 4685 S.
